 Case: 4:20-cv-00631-NAB Doc. #: 29 Filed: 06/02/21 Page: 1 of 3 PageID #: 879




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DEANGELA L. MCLIMORE,                               )
                                                     )
         Plaintiff,                                  )
                                                     )
 v.                                                  )   Case No. 4:20-CV-00631-NAB
                                                     )
 ANDREW M. SAUL,                                     )
 Commissioner of the Social Security                 )
 Administration,                                     )
                                                     )
         Defendant.                                  )

                                MEMORANDUM AND ORDER

       This case is before the court on Commissioner Andrew M. Saul’s (“the Commissioner’s”)

Motion to Reverse and Remand the case to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). [Doc.

24.] Plaintiff has filed a response stating that she has no objection to the motion. [Doc. 28.] Having

fully considered the arguments set forth by the Commissioner, the court grants the Motion to

Reverse and Remand.

       On May 11, 2020, Plaintiff filed a complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act.

[Doc. 1.] The Commissioner filed his answer and a certified administrative transcript on October

23, 2020. [Docs. 13, 14.] Plaintiff filed a brief in support of her complaint on February 23, 2021.

[Doc. 22.]

       On May 21, 2021, the Commissioner filed the instant motion to reverse and remand the

case to the Commissioner for further action under sentence four of section 205(g) of the Social

Security Act, which permits the court “to enter, upon the pleadings and transcript of the record, a
 Case: 4:20-cv-00631-NAB Doc. #: 29 Filed: 06/02/21 Page: 2 of 3 PageID #: 880




judgment affirming, modifying, or reversing the decision of the Commissioner, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The Commissioner represents in his

motion that upon review of the record, the administrative law judge’s (“the ALJ’s”) findings did

not include discussion of at least one impairment alleged by Plaintiff, and that remand is necessary

to allow the ALJ to further evaluate Plaintiff’s severe medically determinable impairments and

whether she is able to perform any of her past relevant work. The Commissioner states that “[o]n

remand the ALJ will be instructed to consider whether Plaintiff has a severe medically

determinable back impairment and provide rationale with specific references to the evidence of

the record in support thereof” and “to obtain additional vocational evidence regarding the social

requirements of Plaintiff’s past relevant work and give further consideration to whether she is able

to perform any past work, in accordance with 20 C.F.R. §§ 404.1520(f), 404.1560(b), 416.920(f),

416.960(b), and SSR 82-62.” [Doc. 24 at 2.]

       Upon review of Plaintiff’s brief in support of the complaint, the ALJ’s decision, and the

Commissioner’s motion, the court agrees with the parties that this case should be reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Reverse and Remand

[Doc. 24] is GRANTED.

       IT IS FURTHER ORDERED that a Judgment of Reversal and Remand will issue

contemporaneously herewith remanding this case to the Commissioner of Social Security for

further consideration pursuant to sentence four of 42 U.S.C. § 405(g).
 Case: 4:20-cv-00631-NAB Doc. #: 29 Filed: 06/02/21 Page: 3 of 3 PageID #: 881




       IT IS FURTHER ORDERED that upon entry of the Judgment, the appeal period will

begin which determines the thirty day period in which a timely application for attorney’s fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412, may be filed.




                                                NANNETTE A. BAKER
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of June, 2021.
